Citation Nr: 0506156	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03 10-066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (Chapter 30).




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
November 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the veteran's claim for education benefits.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).




The VCAA and implementing regulations became effective during 
the pendency of this appeal, but no steps were taken by the 
RO to comply with them.  So a remand is required for 
compliance with the preliminary notice and duty to assist 
provisions contained in this act.

Furthermore, in March 2000, the veteran applied for 
educational benefits for a course offered at Great Yarmouth 
College in Great Britain, but some evidence referred to in 
that application appears to be missing.  The centre manager 
signed an enrollment certification indicating that the course 
(C+G236 Electrical Installation Pt. 3) was part of a graduate 
or advanced professional degree program - NVQ 4, which he 
indicated was "equivalent by exam."  The centre manager 
referred to paperwork attached to the certification, but that 
paperwork is not in the education benefits file created by 
the RO.

In a November 2002 letter, the veteran stated he sent a 
prospective and a letter of explanation showing that the NVQ 
system is equivalent to a standard degree.  In his February 
2003 substantive appeal (VA Form 9), he also referred to a 
pamphlet he sent to the RO regarding the NVQ 4 program.  In a 
second substantive appeal, he again referenced this 
supporting evidence.  Unfortunately, none of this supporting 
evidence has been associated with the education benefits 
file.  So, on remand, the RO must attempt to locate this 
information in the original claims file and associate it with 
the education benefits file.  If this information cannot be 
located, the veteran must be notified and asked to resubmit 
this information.



Accordingly, this case is REMANDED to the RO for the 
following:

1.	Send the veteran a VCAA letter concerning his 
current claim for education benefits.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied.

*This includes requesting the veteran to provide 
any relevant evidence in his possession 
pertaining to the claim at issue that is not 
currently on file.

2.	An attempt must be made to locate the following evidence 
referenced in the education benefits file:  paperwork 
attached to the March 2000 enrollment certificate, a 
prospective referenced in the veteran's November 2002 
letter, a  pamphlet and letter of explanation 
referenced in his February 2003 substantive appeal, and 
any other supporting evidence that was received by the 
RO but not associated with the education benefits file.  
All evidence relevant to this claim must be associated 
with the file.  If the RO is unable to locate this 
evidence, then notify the veteran and request that he 
resubmit it.

3.	Review the file.  If any development is incomplete, take 
corrective action before readjudication.  38 C.F.R. § 
4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claim in light of any 
additional evidence received.  If it remains denied, 
prepare a supplemental statement of the case (SSOC) and 
send it to him.  Give him time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




